Citation Nr: 0623052	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04 -42 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether basic eligibility exists for educational assistance 
pursuant to Chapter 30, Title 38, United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from June 20, 2003 to 
August 31, 2004.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran served on active duty from June 20, 2003 to 
August 31, 2004.  The veteran was discharged on August 31, 
2004, with 1 year, 2 months, and 11 days of service.  

2.  The veteran's DD Form 214 reflects that the separation 
authority was "BUPERS ORDER NUMBER 0844(01);" the separation 
code was "MBK;" and the narrative reason for separation was 
"COMPLETION OF REQUIRED ACTIVE SERVICE."  

3.  The Department of the Navy verified that the veteran 
volunteered to separate early, thus his separation was 
voluntary; that the proper separation code was MBK; and that 
the Department of the Navy would not change the separation 
code.  

4.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.7042 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the United States Court of Appeals for Veterans 
Claims (Court) said in Wensch that VCAA did not apply in such 
cases, it may be more accurate to say that VCAA applied, but 
that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith, supra.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought).  
As such, no further action is required pursuant to the VCAA.  

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, under 38 U.S.C.A. § 3011(a)(1)(A) (West 2002) and 
38 C.F.R. § 21.7042(a)(1) (2004), eligibility may be 
established when an individual first entered into active duty 
as a member of the Armed Forces after June 30, 1985.  The 
individual also must demonstrate that he or she served at 
least three years of continuous active duty, or at least two 
years if the individual's obligated period of active duty is 
less than three years. 38 U.S.C.A. § 3011(a)(1)(A)(1); 38 
C.F.R. § 21.7042(a)(2).  

The veteran need not have served the requisite amount of time 
pursuant to 38 C.F.R. § 21.7042(a)(2) if an individual was 
discharged or released from active duty for any one of the 
following reasons:

(i) For a service-connected disability, or (ii) For a medical 
condition which preexisted service on active duty and which 
VA determines is not service connected, or (iii) Under 10 
U.S.C. 1173 (hardship discharge), or (iv) For convenience of 
the government (A) After completing at least 20 continuous 
months of active duty of an obligated period of active duty 
that is less than three years, or (B) After completing 30 
continuous months of active duty of an obligated period of 
active duty that is at least three years, or (v) 
Involuntarily for the convenience of the government as a 
result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5).  

Furthermore, eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of law, for an individual who is involuntarily 
separated with an honorable discharge after February 2, 1991, 
and who meets other statutory criteria, under 38 U.S.C.A. 
§ 3018A.  As noted below, however, the veteran was not 
involuntarily discharged so benefits may not be awarded under 
these provisions.

Finally, notwithstanding any other provision of law, 
educational assistance may be appropriate for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.  The evidence does not show that 
the veteran received voluntary separation incentives so 
benefits may not be awarded under these provisions.

The veteran served on active duty from June 20, 2003 to 
August 31, 2004.  The veteran was discharged on August 31, 
2004, with 1 year, 2 months, and 11 days of service or 14 
months and 11 days of active service.  

The veteran's DD Form 214 reflects that the separation 
authority was "BUPERS ORDER NUMBER 0844(01);" the separation 
code was "MBK;" and the narrative reason for separation was 
"COMPLETION OF REQUIRED ACTIVE SERVICE."  

The veteran contends that he was given a voluntary separation 
code, but that he was actually involuntarily separated due to 
a reduction in force.  He acknowledges that his separation 
code could not be changed.  He submitted a letter from his 
commanding officer which indicated that the veteran and other 
officers were being separated involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  

In August 2004, the Department of the Navy was contacted in 
order to verify whether the veteran had voluntary or 
involuntary separation.  It was indicated that the veteran 
was released from active duty under the Force Shaping 
Program.  The veteran volunteered to separate early, 
therefore, his voluntary separation code of MBK was correct.  
The separation specialists with the Navy indicated that the 
code would not be changed.  The veteran was to be advised 
that he could apply to the Department of the Navy to have his 
separation code changed.  To date, there is no evidence that 
the veteran applied for this type of change.  

Thus, the veteran was separated voluntarily.  

The veteran served for less than 2 years on active duty.  
Therefore, the criteria set out in 38 U.S.C.A. 
3011(a)(1)(A)(i) requiring at least two years of active duty 
have not been met.  However, as noted above, the veteran 
might still be eligible if he was discharged due to service-
connected disability, a pre-existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty; or for the convenience of the 
Government, with not less than 30 months of continuous active 
duty if the obligated period of active duty of the individual 
was at least 3 years or not less than 20 months if the 
obligated period of active duty was 2 years; or was 
discharged involuntarily for the convenience of the 
Government as the result of a reduction in force.  38 
U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).

The veteran does not meet the cited criteria.  The veteran 
was not discharged due to service-connected disability, a 
pre-existing medical condition, hardship, physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty.  The 
veteran served less than 20 months of continuous active duty.  
Finally, despite the veteran's contentions to the contrary, 
the record establishes that he was not discharged 
involuntarily for the convenience of the Government as the 
result of a reduction in force.  

Any disagreement that he has regarding the circumstances of 
his separation needs to be raised with the pertinent 
authority for the correction of military records, not VA.  
See generally Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
The Board has no authority to change his discharge or 
otherwise interpret his discharge.  The Board must abide by 
the Department of the Navy in that regard.  

In sum, the legal criteria in this case are clear and the 
pertinent facts are not in dispute.  The veteran does not 
have the requisite active service for Chapter 30 educational 
benefits.  The Board has no authority to create exceptions, 
or to overturn or to disregard this very specific limitation 
on the award of Chapter 30 educational benefits.  38 U.S.C.A. 
§ 7104(a).  Therefore, the Board concludes that there is no 
legal basis for a grant of those benefits, and the veteran's 
claim must be denied.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 
21.7042, 21.7044, 21.7045; Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).


ORDER

Basic eligibility for educational assistance pursuant to 
Chapter 30, Title 38, United States Code is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


